DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on June 14, 2022 is acknowledged.  The traversal is on the ground(s) that the claimed composition is novel and inventive.  This is not found persuasive in view of findings below. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koeffler et al. (WO 2011133692 A1, published on October 27, 2011) in view of Dufour (US 3822277 A, published on July 2, 1974, cited in IDS). 
Koeffler teaches topical compositions for boosting immune response against pathogens, wherein the composition comprises niacinamide, an analog, derivative or salt thereof.  See abstract.  The reference discloses studies which indicated that application of 1 mM of nicotinamide (NAM) increased activity of C/EBPe increased immune killing of S. aereus in mice depleted of C/EBPe function. See Brief description; examples.  Koeffler further teaches that topical cream, ointment, solutions, sprays, etc can be formulated.  See p. 22-23. 
 Koeffler fails to disclose the specific derivative of vitamin B3. 
Dufour discloses the pyridyl cyclopropylamide of formula I in claim 1 and the pharmaceutical use as an antihypertensive agent. The reference teaches that any excipient can be used as a pharmaceutical carrier, such as a solution. 
Given the teachings of Koeffler that niacinamide, an analog, derivative or salt thereof can be used as a topical disinfectant, one of ordinary skill in the art before the time of filing of the present application would have been obviously motivated to look for prior arts such as Dufour and used the disclosed derivatives, including N-cyclopropyl niacinamide, to make a topical composition suggested by Koeffler. Since Dufour teaches that any pharmaceutical carrier can be used, the skilled artisan would have had a reasonable expectation of successfully producing a stable and effective topical disinfectant by combining the teachings of the references. 
Regarding claims 2 and 3, combining two art-recognized functional equivalents is prima facie obvious.  "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, Koeffler teaches and suggests that niacinamide and its derivatives enhance immune killing of S. aureus and leads to disinfection of the microorganism. Thus, combining the two to make another disinfectant composition with additive effects would have been prima facie obvious. 
Regarding claims 4, 6 and 7, Koeffler teaches a various type of topical formulations including cream, spray, etc.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koeffler and Dufour as applied to claims 1-4, 6 and 7 as above, and further in view of Majumdar et al. (WO 2015/172801 A1, cited in IDS).
Koeffler fails to specifically disclose a wash-off composition. 
Majumdar teaches topical compositions for generating antimicrobial peptide, the composition comprising niacinamide in a concentration ranging from 0.15 %, more preferably 0.5-5 %, further more preferably 0.5 -3 % by weight of the composition.  The reference teaches the composition can be in the form of leave-in compositions such as lotions and creams, as well as wash-off products including shampoos, shower gels, toilet bars, etc.  
Given the teaching of Koeffler to make various topical formulations comprising niacinamide, its derivatives, etc. one of ordinary skill in the art before time of filing of the present application would have been obviously motivated to look for prior arts such as Majumdar for specific teachings of such topical products.  Since the latter teaches that either leave-on or wash-off products comprising niacinamide useful as generating AMP, the skilled artisan would have had a reasonable expectation of successfully producing a stable wash-off composition effective to enhance immune killing of S. aureus by combining the teachings of the references. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  t
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GINA C JUSTICE/Primary Examiner, Art Unit 1617